Citation Nr: 0713071	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of both legs with muscle atrophy, claimed as 
secondary to service-connected cold injuries.  

2.  Entitlement to service connection for depression, claimed 
as secondary to service-connected cold injuries.  

3.  Entitlement to a disability evaluation greater than 30 
percent for cold injuries to the right leg.  

4.  Entitlement to a disability evaluation greater than 30 
percent for cold injuries to the left leg.  

5.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1967, and 
from September 1971 to June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's peripheral neuropathy of both legs was not 
caused by his active military service, nor was it caused or 
aggravated by his service-connected cold injuries.  

2.  The evidence shows that the veteran's depression was 
caused by his service-connected cold injuries.  

3.  The veteran has the maximum available disability 
evaluations for his cold injuries.  


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of both legs 
with muscle atrophy is not established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006). 

2.  Service connection for depression is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006). 

3.  The criteria for a higher rating for cold injuries to the 
right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 
(DC) 7122 (2006).

4.  The criteria for a higher rating for cold injuries to the 
left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, DC 7122 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  
38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses of 
peripheral neuropathy of both legs and depression.  
Therefore, he has disabilities for VA purposes.  

The veteran argues that his peripheral neuropathy was caused 
by his service-connected cold injuries.  The veteran's VA 
treatment records show that he was diagnosed with diabetes 
mellitus in 1998.  Additionally, he had a cerebrovascular 
accident in 1998, was diagnosed with hypertension in 2000, 
and had colon cancer in 2003.  

The veteran underwent a VA general medical examination in 
July 2006.  He had decreased sensation to light touch, 
pinprick, and vibration in his lower extremities.  Deep 
tendon reflexes were absent in his upper and lower 
extremities bilaterally.  The examiner did not link the 
veteran's peripheral neuropathy to his service-connected cold 
injuries.  Instead, he scheduled the veteran for a cold 
injuries examination. 

The veteran underwent a VA cold injuries examination in July 
2006.  The examiner indicated that the veteran's claims 
folder was reviewed in conjunction with the examination.  The 
veteran reported constant pain in his lower extremities, 
along with numbness, tingling, burning, and weakness.  He 
stated that he could not work in cold weather due to his 
disabilities.  

Upon examination, the veteran was obese.  His lower 
extremities had multiple moles that were "somewhat large."  
The veteran had mild edema in both lower extremities, and all 
of his toenails were abnormal.  The examiner was unable to 
perform capillary refill testing.  The veteran had complete 
absence sensation to vibration at his ankles, as well as a 
severe lack of sensation to fine touch above his knees.  

The examiner noted that the veteran's diabetes mellitus was 
"very poorly controlled," and opined that the veteran's 
complaints of neuropathic pain in his lower extremities were 
at least as likely as not related to the veteran's chronic 
medical conditions, especially his diabetes mellitus, rather 
than his cold injuries.  The examiner stated that the veteran 
was a chronic smoker with a history of smoking one pack of 
cigarettes per day, and that he may have had mild underlying 
peripheral vascular disease.  The examiner concluded that the 
veteran's complaints were "well beyond what a typical cold 
injury would lead to," and that the peripheral neuropathy 
was caused by his poorly controlled diabetes mellitus, not 
his service-connected cold injuries.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight, and that they provide 
very negative evidence against the veteran's claim.  Further, 
the Board finds that there is no evidence in the veteran's 
claims folder to provide a link between his service-connected 
cold injuries and his current disability peripheral 
neuropathy and the post-service medical record supports the 
negative medical opinion cited above.  The Board finds that 
the preponderance of the evidence is against secondary 
service connection for peripheral neuropathy of both legs.  
38 U.S.C.A. § 5107(b).  

The Board has also considered service connection on a direct 
basis, and finds that it cannot be established.  The 
veteran's service medical records (SMRs) do not show any 
diagnosis of or treatment for peripheral neuropathy.  The 
veteran was not diagnosed with peripheral neuropathy until 
1998, nearly 20 years after leaving military service.  The 
Board must note the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Additionally, there is no post-service medical evidence that 
provides a link between the veteran's periods of active 
service and his peripheral neuropathy.  The Board finds that 
the preponderance of the evidence is against service 
connection for peripheral neuropathy of both legs with muscle 
atrophy.  38 U.S.C.A. § 5107(b).   The appeal is denied.  

With regard to the veteran's claim for service connection for 
depression, the veteran underwent a VA mental disorders 
examination in July 2006.  The veteran's claims folder was 
reviewed in conjunction with the examination.  The veteran 
reported that his depression began after he "became not 
mobile," due to his service-connected cold injuries.  

Upon examination, the veteran was an accurate historian.  His 
insight was adequate.  His affect was blunted and his 
response latencies were long.  His spontaneous speech was 
fluent, adequate, and free of paraphasia.  His immediate, 
recent, and remote memories were within normal limits.  The 
veteran was logical and goal directed during his interview.  
He reported dysphoria, crying once per week, variable 
appetite, sleep disturbance, inertia, anhedonia, 
irritability, feelings of helplessness and hopelessness, 
decrease self esteem, and social withdrawal.  He also 
reported passive thoughts of death.  The examiner noted mild 
psychomotor retardation.  The veteran was diagnosed with 
major depressive disorder.  

The examiner opined that the veteran's major depressive 
disorder was due to his numerous medical conditions, 
including the service-connected cold injuries.  The examiner 
concluded that it was as likely as not that the veteran's 
depression was due to his service-connected cold injuries, 
which caused a decrease in his mobility.   

The Board finds that the examination cited above is entitled 
to great probative weight and that it provides evidence in 
favor of the claim.  In adjudicating this claim, the Board 
has considered the doctrine of reasonable doubt.  As the U.S. 
Court of Appeals for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

Based on the above, the Board finds that the evidence 
supports service connection for depression.  The appeal is 
granted.  

Increased rating claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected cold injuries to both legs, 
currently evaluated as 30 percent disabling each under DC 
7122, cold injury residuals.  38 C.F.R. § 4.104.  

Under DC 7122, a 30 percent rating is warranted when there 
are cold injury residuals with the following in the affected 
parts: arthralgia or other pain, numbness, or cold 
sensitivity, plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  This 
is the highest available evaluation under the DC for cold 
injuries.  38 C.F.R. § 4.107.  

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 30 percent, the maximum available 
evaluation, for cold injuries to both legs.  38 C.F.R. § 4.3.  



The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in August 2003, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the August 2003 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the 
veteran's claims for service connection for peripheral 
neuropathy or increased evaluations for cold injuries to both 
legs.  With regard to the claim being granted, the RO will be 
responsible for addressing any notice defect with respect to 
the effective date element when effectuating the award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the March 2006 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


ORDER

Service connection for peripheral neuropathy of both legs 
with muscle atrophy is denied.  

Service connection for depression is granted.  

An increased evaluation for a cold injury to the right leg is 
denied.  

An increased evaluation for a cold injury to the left leg is 
denied.  




REMAND

As the rating ultimately assigned for the veteran's 
depression could affect the resolution of his claim for TDIU, 
the Board finds these issues to be inextricably intertwined.  
Harris v Derwinski, 1 Vet. App. 80 (1991); see also Holland 
v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated 
on a particular service- connected condition is inextricably 
intertwined with an increased rating claim regarding the same 
condition).  As a result, the adjudication of the TDIU claim 
must be deferred pending resolution of the veteran's claim 
for service connection for depression.  

Accordingly, the case is REMANDED for the following action:

After an initial evaluation has been 
assigned to the veteran's service-
connected depression based solely on the 
aggravation of the disorder by the 
veteran's cold injuries, readjudicate the 
veteran's claim for TDIU.  If the 
disposition of either issue remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
CONSTANCE B. TOBIAS
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


